DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive.
Applicant argues that the invention is directed to a transmission method and the claims overcome the limitation of the conventional technology and results in improvement in error rate in data transmission by interleaving the LDPC code in units of bit groups and mapping the LDPC code into m-bit symbols.  In particular, Applicant argues with respect to Prong 2 of step 2A that the abstract idea is integrated into a practical implementation.  
The Examiner notes that Prong 2 of step 2A in the 2019 Revised Patent Eligibility Guidelines requires: 1) Identifying whether there are any additional elements recited in the claim beyond the judicial exception; and 2) Evaluating those additional elements to Claim 1 recites no additional elements, therefore there is nothing that can integrate the abstract idea into a practical application.”  
Regard step 2B, Applicant argues that “performing group-wise interleaving in which the LDPC code is interleaved in units of bit groups of 360 bits...mapping the LDPC code to one of 4096 signal points of uniform constellation (UC) in 4096QAM on a 12-bit basis” amounts to significantly more than the abstract idea because the specification discloses how the technology is improved in paragraphs 124 and 125.
The Examiner notes that the paragraphs cited merely state that an improvement is possible, not that there is a definite improvement.  Regardless, and similar to Prong 2 of step 2A above, it has been shown that there are no additional elements beyond the abstract idea itself that can amount to significantly more than the abstract idea.  A statement in the specification that an improvement is possible does not alleviate the aforementioned issues, especially when no such elements are found in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical concept without significantly more. The claim(s) recite(s) a 
The revised patent eligibility guidelines requires a two-prong analysis under step 2A.  In prong one, it is determined that the claimed limitations are directed to a mathematical concept and a mental process.  For example: 

a coding step of performing LDPC coding on a basis of a parity check matrix of an LDPC code having a code length N of 69120 bits and a coding rate r of 3/16

are steps of a mathematical formula as described in the specification in paragraph 1434.  The subsequent limitations:

a group-wise interleaving step of performing group-wise interleaving in which the LDPC code is interleaved in units of bit groups of 360 bits; and 
a mapping step of mapping the LDPC code to one of 4096 signal points of uniform constellation (UC) in 4096QAM on a 12-bit basis, 
wherein, in the group-wise interleaving, an (i+1)th bit group from a head of the LDPC code is set as a bit group i, and a sequence of bit groups 0 to 191 of the 69120-bit LDPC code is interleaved into a sequence of bit groups

are directed to a mental process.  Paragraphs 1859-1865 and corresponding Figs. 110-111 show that a sequence of data are divided into groups of 360 and ordered according to the pattern in Fig. 111, for example.  In claim 1, the data is ordered 
Likewise, mapping the code onto signal points of uniform constellation is also a mental process as explained in paragraph 1803 and Fig. 92 in which data is arranged according to the coordinates in Fig. 92 for example.

The final limitations recite:
the parity check matrix includes 
an A matrix of M1 rows and K columns represented by a predetermined value M1 and an information length K=N x r of the LDPC code, the A matrix being an upper left matrix of the parity check matrix, 
a B matrix of M1 rows and M1 columns, having a step structure adjacent to right of the A matrix, 
a Z matrix of M1 rows and N-K-M1 columns, the Z matrix being a zero matrix adjacent to right of the B matrix, a 
C matrix of N-K-M1 rows and K+M1 columns, adjacent to below the A matrix and the B matrix, and a 
D matrix of N-K-M1 rows and N-K-M1 columns, the D matrix being an identity matrix adjacent to right of the C matrix, the predetermined value M1 is 1800, 
the A matrix and the C matrix are represented by a parity check matrix initial value table, and 

These limitations describe the data structure of a matrix and therefore is a mental process because it can also be imagined in the human mind or drawn out with pen and paper as shown in Fig. 16.

In prong two, it is determined whether any additional elements rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Claim 1 recites no additional elements, therefore there is nothing that can integrate the abstract idea into a practical application.
In step 2B, an evaluation is made as to whether the claim as a whole amounts to significantly more than the exception itself.  The analysis is the same as laid out in step 2A above, and therefore the conclusion is the same: claim 1 is ineligible under 35 U.S.C. 101.

Allowable Subject Matter
Claim 2 is allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record teach or suggest each and every limitation of claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214.  The examiner can normally be reached on M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVE N NGUYEN/Primary Examiner, Art Unit 2111